Exhibit 10.29
INTERNATIONAL FLAVORS & FRAGRANCES INC.
Restated and Amended
Executive Separation Policy Document
(As Amended through and including December 14, 2010)

 

 



--------------------------------------------------------------------------------



 



INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Separation Policy

              Page  
 
       
1. Purpose
    1  
 
       
2. Definitions
    1  
 
       
3. Eligibility
    5  
 
 
4. Severance Payments and Benefits
    5  
 
       
5. Acceleration of Equity Awards Upon a Change in Control; Certain Provisions
Applicable to Equity Awards
    5  
 
       
6. Effect of Federal Excise Tax
    6  
 
       
7. Employee Obligations and Conditions to Receipt of Payments and Benefits
    9  
 
       
8. Other Provisions Applicable to Severance Payments and Benefits
    11  
 
       
9. Other Plans and Policies; Non-Duplication of Payments or Benefits
    12  
 
       
10. Special Rules for Compliance with Code Section 409A
    13  
 
       
11. Miscellaneous
    19  

 





--------------------------------------------------------------------------------



 



INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Separation Policy
1. Purpose. The purpose of this International Flavors & Fragrances Inc.
Executive Separation Policy (the “Policy”) is to provide certain severance
payments and benefits to designated officers and other key executives and
employees of the Company and its subsidiaries (each, an “Employee”) in the event
of termination of employment (i) prior to or more than two years after a Change
in Control or (ii) within two years after a Change in Control. This Policy shall
not affect the right of the Company or a subsidiary to terminate an Employee’s
employment with or without Cause.
2. Definitions. The following definitions are applicable for purposes of this
Policy (including in any Annex hereto), in addition to terms defined in
Section 1 above:
(a) “Annual Compensation” means the sum of salary and annual incentive
compensation, calculated as follows:
(i) Salary shall be calculated as the Employee’s annual salary with the Company
and its subsidiaries at the highest rate in effect at any time during the five
years preceding termination of employment; and
(ii) Annual incentive shall be calculated as the greater of Employee’s average
annual incentive award paid for performance in the three years preceding the
year of termination under the AIP or the Employee’s target annual incentive for
the year of termination.
(b) “AIP” means any plan or arrangement of the Company providing
cash-denominated bonuses for annual performance.
(c) “Beneficiary” means any family member or members, including by marriage or
adoption, any trust in which the Employee or any family member or members have
more than 50% of the beneficial interest, and any other entity in which the
Employee or any family member or members own more than 50% of the voting
interests, in each case designated by the Employee in his most recent written
Beneficiary designation filed with the Committee as entitled to receive payments
or benefits in connection with this Policy or, if there is no surviving
designated Beneficiary, then the person, persons, trust or trusts entitled by
will or the laws of descent and distribution to receive payments or benefits in
connection with this Policy on behalf or in lieu of such non-surviving
designated Beneficiary.
(d) “Cause” means (i) the willful and continued failure by the Employee to
perform substantially his duties with the Company (other than any such failure
resulting from the Employee’s incapacity due to physical or mental illness)
after a written demand for substantial performance is delivered to the Employee
by the Chairman of the Board of Directors or the President of the Company which
specifically identifies the manner in which the Employee has not substantially
performed his duties, (ii) the willful engagement by the Employee in conduct
which is not authorized by the Board of Directors of the Company or within the
normal course of the Employee’s business decisions and is known by the Employee
to be materially detrimental to the best interests of the Company or any of its
subsidiaries, including any misconduct that results in material noncompliance
with any financial reporting requirement under the Federal securities laws if
such noncompliance results in an accounting restatement (as these terms are used
in

 





--------------------------------------------------------------------------------



 



Section 304 of the Sarbanes-Oxley Act of 2002), or (iii) the willful engagement
by the Employee in illegal conduct or any act of serious dishonesty which
adversely affects, or, in the reasonable estimation of the Board of Directors of
the Company, could in the future adversely affect, the value, reliability or
performance of the Employee to the Company in a material manner. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board of Directors of the Company or based upon the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
the Employee in good faith and in the best interests of the Company.
Notwithstanding the foregoing, an Employee shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to the
Employee a copy of the resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board of Directors
after reasonable notice to the Employee and an opportunity for him, together
with his counsel, to be heard before the Board of Directors, finding that, in
the good faith opinion of the Board of Directors, the Employee was guilty of the
conduct set forth above in (i), (ii) or (iii) of this Section 2(c) and
specifying the particulars thereof in detail.
(e) A “Change in Control” shall be deemed to have occurred if, after the
Effective Date and while the affected Employee is employed by the Company or a
subsidiary, there shall have occurred any of the following:
(i) Any “person,” as such term is used in Section 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company), acquires voting
securities of the Company and immediately thereafter is a “50% Beneficial
Owner.” For purposes of this provision, a “50% Beneficial Owner” shall mean a
person who is the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the combined voting power of the Company’s then-outstanding
voting securities; provided, however, that the term “50% Beneficial Owner” shall
not include any person who shall become the beneficial owner of 50% or more of
the combined voting power of the Company’s then-outstanding voting securities
solely as a result of an acquisition by the Company of its voting securities,
until such time thereafter as such person shall become the beneficial owner
(other than by means of a stock dividend or stock split) of any additional
voting securities and becomes a 50% Beneficial Owner in accordance with this
Section;
(ii) Individuals who on January 1, 2010 constitute the Board, and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election consent, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on January 1, 2010 or
whose election or nomination for election was previously so approved or
recommended, cease for any reason to constitute at least a majority thereof;
(iii) There is consummated a merger, consolidation, recapitalization, or
reorganization of the Company, or a reverse stock split of any class of voting
securities of the Company, if, immediately following consummation of any of the
foregoing, either (A) individuals who, immediately prior to such consummation,
constitute the Board do not constitute at least a majority of the members of the
board of directors of the Company or the surviving or parent entity, as the case
may be, or (B) the voting securities of the Company outstanding immediately
prior to such recommendation do not represent (either by remaining outstanding
or by being converted into voting securities of a surviving or parent entity) at
least 50% or more of the combined voting power of the outstanding voting
securities of the Company or such surviving or parent entity; or

 

2



--------------------------------------------------------------------------------



 



(iv) The shareholders of the Company have approved a plan of complete
liquidation of the Company and there occurs a distribution or other substantive
step pursuant to such plan of complete liquidation, or there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets (or any transaction have a similar effect), and in each
case all material contingencies to the completion of the transaction have been
satisfied or waived.
(f) “Committee” means the Compensation Committee of the Company’s Board of
Directors or such other committee as the Board may designate to perform
administrative functions under the Policy.
(g) “Company” means International Flavors & Fragrances Inc., a New York
corporation, or any successor corporation.
(h) “Designated Awards” means (i) options granted under the Company’s Employee
Stock Option Plan of 1988, Employee Stock Option Plan of 1992 and 1997 Employee
Stock Option Plan, (ii) any other options granted under a Plan, whether
currently existing or hereafter adopted by the Company, that, by its terms, does
not permit such options to become vested and exercisable upon occurrence of a
Change in Control and to remain outstanding for the periods provided in
Section 5(a), and (iii) restricted stock and other equity-based awards granted
under a Plan or arrangement that, by its terms, does not permit such awards to
become vested and non-forfeitable upon occurrence of a Change in Control as
provided in Section 5(a) in each case if such options or other awards remain
outstanding and held by the Employee at the date of his termination of
employment; provided, however, that only awards that were both granted and
vested before 2005 are Designated Awards.
(i) “Disability” means a disability entitling the Employee to long-term
disability benefits under the Company’s long-term disability policy as in effect
at the date of Employee’s termination of employment.
(j) “Effective Date” means the date the Policy became effective, as set forth in
Section 11(i) hereof.
(k) “Excess Benefit Plan” means the Company’s Supplemental Retirement Plan and
any supplemental pensions provided to the Employee under any resolutions adopted
by the Board of Directors of the Company or any subsidiary, and as the same may
be modified, replaced or added to by the Company and its subsidiaries from time
to time.
(l) “Good Reason” means the occurrence of any of the following events, unless
the Employee has consented in writing thereto:
(i) a reduction by the Company and its subsidiaries in the Employee’s base
salary as in effect immediately prior to the Change in Control;

 

3



--------------------------------------------------------------------------------



 



(ii) the failure by the Company or a subsidiary to continue in effect any Plan
(as hereinafter defined) in which the Employee was participating at the time of
the Change in Control (i.e., with the effect of diminishing the Employee’s
compensation or benefits, or his or her opportunity to earn compensation through
service or through satisfaction of performance conditions), unless such Plan
(x) is replaced by a successor Plan providing to the Employee substantially
similar compensation and benefits (which replacement Plan shall continue to be
subject to this provision) or (y) terminates as a result of the normal
expiration of such Plan in accordance with its terms, as in effect immediately
prior to the Change in Control; or the taking of any other action, or the
failure to act, by the Company or a subsidiary which would materially adversely
affect the Employee’s continued participation in any of such Plans as compared
to the terms of such participation on the date of the Change in Control,
including by materially reducing the Employee’s benefits in the future under any
such Plans;
(iii) effecting a change in the position of the Employee which does not
represent a position commensurate in level, authority and responsibilities with
or a promotion from Employee’s position with the Company or any of its
subsidiaries immediately prior to the date of the Change in Control, or
assigning to the Employee responsibilities which are materially inconsistent
with such prior position;
(iv) the Company’s or a subsidiary’s requiring the Employee to be based anywhere
more than 45 miles from the location of Employee’s office immediately prior to
the Change in Control, except for required travel on the business of the Company
or subsidiaries to an extent substantially consistent with the business travel
obligations which the Employee undertook on behalf of the Company or
subsidiaries prior to the Change in Control; or
(v) the failure of the Company to obtain the binding agreement of any successor
to the Company expressly to assume and agree to fully perform the Company’s
obligations under this Policy, as contemplated in Section 11(f) hereof;
in each case after notice in writing from the Employee to the Company within
90 days after the initial occurrence of the event or initial existence of the
condition constituting Good Reason, and after a period of 30 days after such
notice has been given during which the Company and its subsidiaries fail to
correct such conduct or condition. Immaterial diminutions in compensation or
authority, duties or responsibilities (with materiality determined under
Treasury Regulation § 1.409A-1(n)(ii)) shall not constitute “Good Reason”;
unless otherwise required by Section 409A, a diminution of 1% of total direct
compensation shall be deemed material.
(m) “LTIP” means a long-term performance incentive plan of the Company.
(n) “Plan” means any compensation plan of the Company or a subsidiary such as an
incentive, stock option or restricted stock plan or any employee benefit plan of
the Company or a subsidiary such as a pension, profit sharing, medical, dental
or life insurance plan.
(o) “Prior Executive Severance Agreement” means an Executive Severance Agreement
between the Employee and the Company in effect immediately prior to the
Effective Date of this Policy.
(p) “Retirement” means retirement at the election of the Employee after
attaining age 62.
(q) “Retirement Plan” means the Company’s tax-qualified pension plan in which
the Employee participates, as the same may be modified, replaced or added to by
the Company or a subsidiary from time to time.

 

4



--------------------------------------------------------------------------------



 



3. Eligibility. Each officer of the Company or other key executive or employee
of the Company or its subsidiaries who has been designated in writing by the
Committee shall be eligible for the severance payments and benefits and other
provisions of this Policy if his termination of employment qualifies hereunder.
Eligible persons shall include persons employed outside the United States, if
designated by the Committee and subject to Section 11(h) of this Policy.
4. Severance Payments and Benefits. For each class or tier of Employees eligible
to participate under this Policy, the Committee shall specify the terms and
conditions under which severance payments and benefits will be paid and other
terms and conditions of participation. Such terms and conditions shall be set
forth in an annex hereto that is specific to each such class or tier. The
foregoing and the provisions of any such annex notwithstanding, the Committee
may vary the terms or provide enhanced benefits in a document provided to a
participant otherwise designated as a participant in a specified tier, except
that the Committee shall not vary such terms and conditions in a way adverse to
a previously designated participant without the written consent of such
participant.
5. Acceleration of Equity Awards Upon a Change in Control; Certain Provisions
Applicable to Equity Awards.
(a) Acceleration Upon Change in Control. In the event of a Change in Control,
the following provisions will apply to any stock options, restricted stock and
other equity awards based on stock then held by the Employee, other than
Designated Awards and limited stock appreciation rights relating thereto,
provided that stock options, restricted stock and other equity awards granted on
or after December 14, 2010 will not be governed by this Section 5(a), but
instead will be governed by Section 5(b):
(i) Any such option or other award carrying a right to exercise that was not
previously vested and exercisable shall become fully vested and exercisable as
of the time of the Change in Control, except that if an option or other such
award is intended to be a deferral of compensation fully compliant with Code
Section 409A, the additional restrictions on the exercise of such award under
the applicable plan or award agreement shall also apply.
(ii) All forfeiture conditions, deferral of settlement conditions, and other
restrictions applicable to such restricted stock and other equity awards shall
lapse and such awards shall be fully payable or settleable as of the time of the
Change in Control without regard to deferral and vesting conditions, except to
the extent of any waiver by the Employee or other express Employee election to
defer beyond a Change in Control; provided, however, that, in the case of an
award that constitutes a deferral of compensation under Code Section 409A
(excluding any “grandfathered” award), the end of any deferral period and
settlement of the award shall occur only if, in connection with the Change in
Control, there occurs a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company (as defined in Treasury Regulation §
1.409A-3(i)(5)) (but forfeiture conditions relating to such award will lapse),
and any waiver or express election to defer such an award subject to
Section 409A shall be subject to the requirements of Section 10(g)(ii).

 

5



--------------------------------------------------------------------------------



 



(iii) With respect to such an outstanding equity award subject to achievement of
performance goals and conditions, such award will be governed by the applicable
plan, award document(s), other agreement governing such award, or other
applicable terms of this Policy.
Notwithstanding the foregoing, Section 7 shall continue to apply to any such
award in accordance with its terms.
(b) Treatment of Equity Awards Granted On or After December 14, 2010. In the
case of any stock options, restricted stock or other equity award granted on or
after December 14, 2010:
(i) If such award was granted to an Employee who had already been designated as
a participant under this Policy on December 14, 2010 and the Change in Control
occurred before December 31, 2011, the award will be subject to acceleration in
accordance with, and the other terms of, Section 5(a).
(ii) Any such award other than an award governed by Section 5(b)(i) will be
governed by the applicable plan, award document(s), other agreement governing
such award, or other applicable provision of this Policy.
(c) More Favorable Terms Apply. If and to the extent that the terms of an
option, restricted stock award, or other award based on stock are more favorable
to the Employee, in the event of a Change in Control, than those terms provided
under this Section 5, those terms shall apply, and this Section 5 shall not
operate in any way to restrict or cut back on the rights of the Employee with
respect to such award.
6. Effect of Federal Excise Tax.
(a) Pre-Amendment Employees and New Employees Generally. This Section 6
specifies certain adjustments to payments to an Employee who becomes entitled to
one or more payments in connection with a Change in Control or termination of
employment during the two years following a Change in Control (with a “payment”
including, without limitation, the vesting of an option or other non-cash
benefit or property, including under Section 5 of this Policy) pursuant to any
plan, agreement or arrangement of the Company (together, “Severance Payments”)
if such Employee is or would be subject to the tax imposed by Section 4999 of
the Internal Revenue Code of 1986, as amended (or any similar tax that may be
imposed) (the “Excise Tax”). If such Employee (an “Affected Employee”) was
designated as a Tier I or Tier II level participant under this Policy on or
before March 8, 2010 and the Affected Employee has not been terminated for Cause
(a “Pre-Amendment Employee”), the Company will pay to the Employee an additional
amount (the “Gross-Up Payment”) or reduce payments to the Pre-Amendment Employee
if and to the extent so provided in Section 6(b). If an Affected Employee is not
a Pre-Amendment Employee, the Company will reduce payments to such Affected
Employee (a “New Employee”) if and to the extent so provided in Section 6(c).
(b) Gross-Up or Cut-Back for Pre-Amendment Employee. In the case of a
Pre-Amendment Employee, the Company will pay to the Pre-Amendment Employee a
Gross-Up Payment in an amount such that, after the payment by the Employee of
all taxes (including without limitation all income and employment tax and Excise
Tax, and treating as a tax the lost tax benefit resulting from the disallowance
of any deduction of the Employee by virtue of the inclusion of the Gross-Up
Payment in the Employee’s adjusted gross income), and interest and penalties
with respect to such taxes, imposed upon the Gross-Up Payment, the Employee
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Severance Payments. The foregoing notwithstanding, if a reduction of any
compensation under Section 4 or vesting of equity awards under Section 5 by an
amount not exceeding 10% of the Safe Harbor Amount would avoid the imposition of
the Excise Tax on the Employee, compensation pursuant to Section 4 and/or
vesting of equity awards under Section 5 of this Agreement shall be reduced to
the extent necessary, but not more than 10% of the Safe Harbor Amount, to result
in no imposition of Excise Tax on the Employee. The “Safe Harbor Amount” shall
mean one dollar less than 300% of the Affected Employee’s “base amount” as
determined in accordance with Section 280G(b)(3) of the Code.

 

6



--------------------------------------------------------------------------------



 



(c) Cut-Back for New Employee to Maximize Retained After-Tax Amounts. In the
case of a New Employee, the Company will reduce Severance Payments to the
Reduced Amount (as defined below) if but only if reducing the Severance Payments
would provide to the New Employee a greater net after-tax amount of Severance
Payments than would be the case if no such reduction took place. The “Reduced
Amount” shall be an amount expressed in present value which maximizes the
aggregate present value of the Severance Payments without causing any Severance
Payment to be subject to Excise Tax, determined in accordance with Section
280G(d)(4) of the Code. Any reduction in Severance Payments shall be implemented
in accordance with Section 6(d).
(d) Implementation Rules. Any reduction in payments under Section 6(b) or
6(c)shall apply to cash payments and/or vesting of equity awards so as to
minimize the amount of compensation that is reduced (i.e., it applies to
payments or vesting that to the greatest extent represent parachute payments),
with the amount of compensation based on vesting to be measured (to be minimally
reduced, for purposes of this provision) by the intrinsic value of the equity
award at the date of such vesting. The Employee shall be advised of the
determination as to which compensation will be reduced and the reasons therefor,
and the Employee and his or her advisors will be entitled to present information
that may be relevant to this determination. No reduction shall be applied to an
amount that constitutes a deferral of compensation under Code Section 409A
except for amounts that have become payable at the time of the reduction and as
to which the reduction will not result in a non-reduction in a corresponding
amount that is a deferral of compensation under Code Section 409A that is not
currently payable.
For purposes of determining whether any of the Severance Payments will be
subject to the Excise Tax and the amount of such Excise Tax:
(i) The Severance Payments shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless, and except to the extent that, in the written opinion
of independent compensation consultants, counsel or auditors of nationally
recognized standing (“Independent Advisors”) selected by the Company and
reasonably acceptable to a majority of the Affected Employees, the Severance
Payments (in whole or in part) do not constitute parachute payments, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code or are otherwise not subject to the Excise
Tax.
(ii) The value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

 

7



--------------------------------------------------------------------------------



 



For purposes of determining the amount of the Gross-Up Payment, the
Pre-Amendment Employee shall be deemed (A) to pay federal income taxes at the
highest marginal rate of federal income taxation for the calendar year in which
the Gross-Up Payment is to be made; (B) to pay any applicable state and local
income taxes at the highest marginal rate of taxation for the calendar year in
which the Gross-Up Payment is to be made, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes if paid in such year (determined with regard to limitations on
deductions based upon the amount of the Employee’s adjusted gross income); and
(C) to have otherwise allowable deductions for federal, state, and local income
tax purposes at least equal to those disallowed because of the inclusion of the
Gross-Up Payment in the Employee’s adjusted gross income. In the event that the
Excise Tax is subsequently determined to be less than the amount taken into
account hereunder at the time the Gross-Up Payment is made, the Employee shall
repay to the Company at the time that the amount of such reduction in Excise Tax
is finally determined (but, if previously paid to the taxing authorities, not
prior to the time the amount of such reduction is refunded to the Employee or
otherwise realized as a benefit by the Employee) the portion of the Gross-Up
Payment that would not have been paid if such Excise Tax had been applied in
initially calculating the Gross-Up Payment, plus interest on the amount of such
repayment at the rate provided in Section 1274(b)(2)(B) of the Code. In the
event that the Excise Tax is determined to exceed the amount taken into account
hereunder at the time the Gross-Up Payment is made (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest and penalties payable with respect to
such excess) at the time that the amount of such excess is finally determined.
For purposes of determining reductions in compensation under Section 6(b) or
6(c), the Affected Employee shall be deemed (A) to pay federal income taxes at
the applicable rates of federal income taxation for the calendar year in which
the compensation would be payable; and (B) to pay any applicable state and local
income taxes at the applicable rates of taxation for the calendar year in which
the compensation would be payable, taking into account any affect on federal
income taxes from payment of state and local income taxes. Compensation will be
adjusted not later than the applicable deadline under Code Section 409A to
provide for accurate payments under the cut-back provision of Section 6(b) and
Section 6(c), but after any such deadline no further adjustment will be made if
it would result in a tax penalty under Section 409A.
(e) Other Terms Relating to Gross-Up Payment. Subject to Section 10(a)(iii), the
Gross-Up Payment provided for in Section 6(b) above shall be paid on the 30th
day (or such earlier date as the Excise Tax becomes due and payable to the
taxing authorities) after it has been determined that the Severance Payments (or
any portion thereof) are subject to the Excise Tax; provided, however, that if
the amount of such Gross-Up Payment or portion thereof cannot be finally
determined on or before such day, the Company shall pay to the Employee on such
day an estimate, as determined by the Independent Advisors, of the minimum
amount of such payments and shall pay the remainder of such payments (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code), as
soon as the amount thereof can be determined. In the event that the amount of
the estimated payments exceeds the amount subsequently determined to have been
due, such excess shall constitute a loan by the Company to the Employee, payable
on the fifth day after demand by the Company (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code). If more than one Gross-Up
Payment is made, the amount of each Gross-Up Payment shall be computed so as not
to duplicate any prior Gross-Up Payment.
(f) Internal Revenue Service Proceedings. The Company shall have the right to
control all proceedings with the Internal Revenue Service (or relating thereto)
that may arise in connection with the determination and assessment of any Excise
Tax and, at its sole option, the Company may pursue or forego any and all
administrative appeals, proceedings, hearings, and conferences with any taxing
authority in respect of such Excise Tax (including any interest or penalties
thereon); provided, however, that the Company’s control over any such
proceedings shall be limited to issues with respect to which a Gross-Up Payment
would be payable or compensation reduced hereunder, and the Employee shall be
entitled to settle or contest any other issue raised by the Internal Revenue
Service or any other taxing authority. The Employee shall cooperate with the
Company in any proceedings relating to the determination and assessment of any
Excise Tax and shall not take any position or action that would materially
increase the amount of any Gross-Up Payment hereunder.

 

8



--------------------------------------------------------------------------------



 



7. Employee Obligations and Conditions to Receipt of Payments and Benefits.
(a) Obligations of the Employee. The following requirements must be met by the
Employee as a condition to his right to receive, continue to receive, or retain
payments and benefits under the Policy, as specified in Section 7(b), (c) and
(d):
(i) The Employee, acting alone or with others, directly or indirectly, shall
not, during the Non-competition Period, either as employee, employer,
consultant, advisor, or director, or as an owner, investor, partner, or
shareholder unless the Employee’s interest is insubstantial, engage in or become
associated with a “Competitive Activity.” For this purpose, (A) the
“Non-competition Period” means the period prior to a Change in Control and
during Employee’s employment and within two years (or such other period as the
Committee may specify) following termination of such employment with the Company
and any subsidiary or for such shorter period following such termination as may
be provided by applicable law; and (B) the term “Competitive Activity” means any
business or other endeavor that engages in a line of business in any geographic
location that is substantially the same as either (1) any line of operating
business which the Company or a subsidiary engages in, conducts, or, to the
knowledge of the Executive, has definitive plans to engage in or conduct, or
(2) any operating business that has been engaged in or conducted by the Company
or a subsidiary and as to which, to the knowledge of the Employee, the Company
or subsidiary has covenanted in writing, in connection with the disposition of
such business, not to compete therewith. The Committee shall, in the reasonable
exercise of its discretion, determine which lines of business the Company and
its subsidiaries conduct on any particular date and which third parties may
reasonably be deemed to be in competition with the Company and its subsidiaries.
For purposes of this Section 7(a) (including clause (ii) below), the Employee’s
interest as a shareholder is insubstantial if it represents beneficial ownership
of less than five percent of the outstanding class of stock, and the Employee’s
interest as an owner, investor, or partner is insubstantial if it represents
ownership, as determined by the Committee in its discretion, of less than five
percent of the outstanding equity of the entity.
(ii) During the period prior to a Change in Control and during the Employee’s
employment and within two years (or such other period as the Committee may
specify) following termination of such employment with the Company or any
subsidiary or for such shorter period following termination as may be provided
by applicable law, the Employee, acting alone or with others, directly or
indirectly, shall not (A) induce any customer or supplier of the Company or a
subsidiary or affiliate, or other company with which the Company or a subsidiary
or affiliate has a business relationship, to curtail, cancel, not renew, or not
continue his or her or its business with the Company or any subsidiary or
affiliate; or (B) induce, or attempt to influence, any employee of or service
provider to the Company or a subsidiary or affiliate to terminate such
employment or service.

 

9



--------------------------------------------------------------------------------



 



(iii) The Employee shall not disclose, use, sell, or otherwise transfer, except
in the course of employment with or other service to the Company or any
subsidiary or affiliate, any confidential or proprietary information of the
Company or any subsidiary or affiliate, including but not limited to information
regarding the Company’s current and potential customers, organization,
employees, finances, and methods of operation and investments, so long as such
information has not otherwise been disclosed to the public or is not otherwise
in the public domain, except as required by law or pursuant to legal process,
and the Employee shall not make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any other action which may, directly or indirectly, disparage or be damaging to
the Company or any of its subsidiaries or affiliates or their respective
officers, directors, employees, advisors, businesses or reputations, except as
required by law or pursuant to legal process.
(iv) The Employee shall cooperate with the Company or any subsidiary or
affiliate by making himself available to testify on behalf of the Company or
such subsidiary or affiliate in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and otherwise to assist the Company
or any subsidiary or affiliate in any such action, suit, or proceeding by
providing information and meeting and consulting with members of management of,
other representatives of, or counsel to, the Company or such subsidiary or
affiliate, as reasonably requested.
(v) The Employee shall deliver promptly to the Company on termination of the
Employee’s employment, or at any time the Company may so request, all documents,
memoranda, notes, records, files, reports, and other materials, and all copies
thereof, including digital versions, relating to the Company and its
subsidiaries and affiliates, and all other property of the Company and its
subsidiaries and affiliates, then in the possession of or under the Employee’s
control.
(b) Effect of the Employee’s Failure to Comply with Obligations. The Company
shall have no obligations to make payments or provide benefits to the Employee
under this Policy if, in the case of an Employee whose employment terminates
prior to a Change in Control, the Employee has failed or fails to comply with
the obligations set forth in Section 7(a), other than inadvertent and
inconsequential events constituting non-compliance, during the period of two
years prior to the Employee’s termination of employment or at any time following
such termination of employment.
(c) Employee Obligation to Execute Release and Termination Agreement. The
Company’s obligations under this Policy to make payments and provide benefits is
conditioned upon the Employee’s signing a release and termination agreement and
the expiration of any revocation period set forth therein. The Committee shall
specify the form and content of such agreement, and may modify such form and
content from time to time; provided, however, that, such agreement shall set
forth the obligations in Section 7(a) and the Employee shall agree to comply
therewith, and the Employee shall agree to the terms of Section 7(d); and
provided further, that during the two years following a Change in Control, such
agreement shall not be modified in a manner that increases the obligations or
decreases the rights of the Employee as compared to the form of such agreement
in use prior to the Change in Control.

 

10



--------------------------------------------------------------------------------



 



(d) Clawback Provision. In the case of any termination of the Employee’s
employment prior to a Change in Control, if the Employee has failed to comply
with the obligations under Section 7(a) (other than an inadvertent and
inconsequential event constituting non-compliance) during the two years prior to
termination or during the period following termination which is the lesser of
two years or the period during which the obligations under Section 7(a) continue
to apply, all of the following forfeitures will result:
(i) The unexercised portion of any option, whether or not vested, and any other
award not then vested will be immediately forfeited and canceled.
(ii) The Employee will be obligated to repay to the Company, in cash, within
five business days after demand is made therefor by the Company,
(A) the total amount of any cash payments made to the Employee under this
Policy, other than (i) such Employee’s annual salary that had been payable as of
the date of termination of employment, together with salary, incentive
compensation and benefits which had been earned or become payable as of the date
of termination but which had not yet been paid to the Employee and unreimbursed
business expenses reimbursable under Company policies then in effect, and
(ii) cash payments under welfare benefit plans;
(B) other cash amounts paid to the Employee under any AIP and LTIP awards since
the date two years prior to the Employee’s termination of employment; and
(C) the Award Gain (as defined below) realized by the Employee upon each
exercise of an option or settlement of a restricted stock or stock unit award
(regardless of any elective deferral) since the date two years prior to
Employee’s termination of employment. For purposes of this Section 7(d), the
term “Award Gain” shall mean (1), in respect of a given option exercise, the
product of (X) the fair market value per share of stock at the date of such
exercise (without regard to any subsequent change in the market price of shares)
minus the exercise price times (Y) the number of shares as to which the option
was exercised at that date, and (ii), in respect of any other settlement of an
award granted to the Employee, the fair market value of the cash or stock paid
or payable to the Employee (regardless of any elective deferral) less any cash
or the fair market value of any stock or property (excluding any payment of tax
withholding) paid by the Employee to the Company as a condition of or in
connection such settlement.
Any policy of the Company providing for forfeiture or recoupment of
compensation, including Section 10 of the 2010 Stock Award and Incentive Plan
and Section 10 of the 2000 Stock Award and Incentive Plan, shall apply by its
terms and shall not be deemed limited in any way by this 7(d) or any other
provision of this Policy. In addition, any clawback or recoupment provisions
required under the Dodd-Frank Wall Street Reform and Consumer Protection Act
shall apply to compensation payable under this Policy.
8. Other Provisions Applicable to Severance Payments and Benefits.
(a) Timing of Payments. Subject to Section 10, all payments required to be paid
as a lump sum under Section 4 and any Annex hereto implementing Section 4 shall
be paid not later than the 15th day following the date of termination of
Employee’s employment (or the date such lump sum otherwise became payable
hereunder). Other payments shall be made as promptly as practicable following
the earliest date such payments are due, subject to Section 10.

 

11



--------------------------------------------------------------------------------



 



(b) Limitation of Benefits In Case of Certain Business Dispositions.
Notwithstanding anything in this Policy to the contrary, an Employee shall not
be entitled to any payments or benefits upon a termination of employment prior
to or more than two years after a Change in Control under Section 4, and any
Annex implementing Section 4, unless the Committee in its sole discretion
provides otherwise, in the event such termination of employment results from the
sale or spin-off of a subsidiary, the sale of a division, other business unit or
facility in which the Employee was employed immediately prior to such sale, and
the Employee has been offered employment with the purchaser of such subsidiary,
division, other business unit or facility or the spun-off entity on
substantially the same terms and conditions under which the Employee worked
prior to the sale. Such terms and conditions must include an agreement or plan
binding on such purchaser or spun-off entity providing that, upon any
termination of the Employee’s employment with the purchaser or spun-off entity
of the kinds described in Section 4, and any Annex hereto applicable to the
Employee, within two years following such sale or spin-off (but not past the
attainment of age 65 by the Employee), the purchaser or spun-off entity shall
pay to such Employee amounts comparable to the payments that the Employee would
have received under the applicable provision of Section 4 and such Annex, and
provide comparable benefits, as if the Employee had been terminated in like
circumstances at the time of such sale and provided payments and benefits under
this Policy.
(c) Deferrals Included in Salary and Bonus. All references in this Policy to
salary and annual incentive amounts mean those amounts before reduction pursuant
to any deferred compensation plan or agreement.
(d) Payments and Benefits to Beneficiary Upon Employee’s Death. In the event of
the death of an Employee, all payments and benefits hereunder due to such
Employee shall be paid or provided to his Beneficiary.
(e) Transfers of Employment. Anything in this Policy to the contrary
notwithstanding, a transfer of employment from the Company to a subsidiary or
vice versa shall not be considered a termination of employment for purposes of
this Policy.
(f) Calculation of Months. Provisions of this Policy which calculate the number
of months remaining until age 65 will treat, for example, the period from
August 16 through October 15 as two whole months, will treat any remaining
partial month as one whole month, and will treat any negative number resulting
from termination after age 65 as zero.
9. Other Plans and Policies; Non-Duplication of Payments or Benefits.
(a) Rights Under Other Plans. Except to the extent that the terms of this Policy
confer rights to severance payments and benefits that are more favorable to the
Employee than are available under any other employee (including executive)
benefit plan or executive compensation plan of the Company or a subsidiary in
which the Employee is a participant, the Employee’s rights under any such
employee (including executive) benefit plan or executive compensation plan shall
be determined in accordance with the terms of such plan (as it may be modified
or added to by the Company from time to time), except as otherwise provided in
Section 5.

 

12



--------------------------------------------------------------------------------



 



(b) Superseded Agreements and Rights. This Policy constitutes the entire
understanding between the Company and the Employee relating to severance
payments and benefits to be paid or provided to the Employee by the Company and
its subsidiaries, and supersedes and cancels all prior agreements and
understandings with respect to the subject matter of this Policy, except as
otherwise provided in this Section 9(b). In order for the Employee to be
entitled to any payments or benefits under this Policy, Employee must agree,
within such period after the Committee has designated Employee as eligible to be
covered by the Policy as the Committee may specify, that the Employee shall not
be entitled to benefits under any Prior Executive Severance Agreement between
the Company and the Employee. If, however, the Employee has previously entered
or after the Effective Date enters into an employment agreement with the Company
or a subsidiary, that employment agreement will not be superseded by this Policy
unless it specifically so provides.
(c) Non-Duplication of Payments and Benefits. The Employee shall not be entitled
to any payment or benefit under this Policy which duplicates a payment or
benefit received or receivable by the Employee under any other employment
agreement, severance agreement, or other agreement or understanding, or under
any employee (including executive) compensation or benefit plan, of the Company
or a subsidiary.
(d) Proration Calculations. If a prorated portion of an AIP award, LTIP award or
other performance-based award remains earnable following termination of
employment, the proration calculation will apply to any designated target,
threshold or maximum levels applicable to such award. Thus, the final award
earned and paid out based on performance over the entire performance period (or
target or other specified level of performance, if applicable) will equal the
award that would have been earned and paid out at that level multiplied by the
proration fraction. If any award is payable based on a proration calculation,
the portion not earnable or not earned under such calculation will be forfeited.
10. Special Rules for Compliance with Code Section 409A. This Section 10 serves
to ensure compliance with applicable requirements of Code Section 409A. Certain
provisions of this Section 10 modify other provisions of this Policy and the
“Designations of Participants and Terms” annexed to this Policy (the
“Designations”). If the terms of this Section 10 conflict with other terms of
the Policy or the terms of the Designations, the terms of this Section 10
control. This Section 10 is effective as of December 31, 2007, but the Company
generally will apply these rules before that date in connection with its good
faith compliance with Code Section 409A and the guidance thereunder.
(a) Timing of Certain Payments. Payments and benefits specified under this
Policy shall be paid at the times specified as follows:

  (i)   Accrued Payments at Termination. Certain provisions of this Policy
require payment of amounts accrued at the date of an Employee’s termination of
employment, specifically:

The Employee’s annual salary otherwise payable through the date of termination
of employment, together with salary, incentive compensation and benefits which
have been earned or become payable as of the date of termination but which have
not yet been paid to the Employee and unreimbursed business expenses
reimbursable under Company policies then in effect; provided, however, that the
Company and its subsidiaries may offset such amounts against obligations and
liabilities of the Employee to the Company and its subsidiaries.

 

13



--------------------------------------------------------------------------------



 



These amounts shall be payable at the date the amounts otherwise would have been
payable under Company policies if the Employee’s employment had not terminated,
but in no event more than 60 days after termination of employment.

  (ii)   Performance-Based Payments. Any amount payable at the time a
performance-based incentive award otherwise would be payable if employment had
not terminated must be paid within 60 days after the date such award becomes
payable.

  (iii)   Gross-Up. Gross-up Payments will be made at the time specified in
Section 6, and in any event the gross-up must be paid no later than the end of
Employee’s taxable year next following Employee’s taxable year in which Employee
remits the related taxes to the taxing authorities.

  (iv)   Legal Fees and Expenses. Any legal fees and expenses of Employee
payable by the Company under Section 11(c) shall be paid within 30 days of the
date the Company receives the bill therefor, and in any event the fees and
expenses must be paid or reimbursed no later than the end of Employee’s taxable
year next following Employee’s taxable year in which the legal fee or expense
was incurred.

  (v)   Other Prompt Payments. Any payment or benefit required under Section
8(a) of the Policy to be paid promptly following a date or event shall be paid
within 30 days after such date or event.

  (vi)   No Employee Influence on Year of Payment. In the case of any payment
under the Policy payable during a specified period of time following a
termination or other event, if such permitted payment period begins in one
calendar year and ends in a subsequent calendar year, the Employee shall have no
right to elect in which year the payment will be made, and the Company’s
determination of when to make the payment shall not be influenced in any way the
Employee.

(b) Special Rules for Severance Payments. In the case of severance payments
payable solely due to a termination by the Company not for Cause or, within two
years after a Change in Control, by the Employee for Good Reason (“Severance”),
the following rules will apply:

  (i)   Separate Payments. Any lump-sum payment and each installment payment of
Severance shall be deemed a separate payment for all purposes, including for
purposes of Section 409A. The portion of a lump-sum payment of Severance payable
for specified terminations in the period of two years following a Change in
Control that exceeds the present value of the installment payments of Severance
that would be payable for a specified termination not within two years following
a Change in Control will be deemed to be a separate payment for all purposes,
including for purposes of Section 409A (the “Separate Lump Sum”).

  (ii)   Installment Payment Rules. Installment payments shall be made at the
dates specified in the applicable provision of the Designation, except that, in
the case of any payment of installments in which the third monthly installment
would be in March of the year following termination, such payment will be made
between March 1 and March 15 of that March. Accordingly, three or more of the
installments of Severance payable in installments shall constitute a short-term
deferral under Treasury Regulation § 1.409A-1(b)(4). Severance payments payable
in installments within six months after the Employee’s termination of
employment, other than those deemed to be short-term deferrals, shall be deemed
to be paid under the “two-year/two-times” exclusion from being a deferral of
compensation under Treasury Regulation § 1.409A-1(b)(9)(iii), up to the limit
applicable under that Treasury Regulation. To the extent any portion of the
amount excludable under the “two-year/two-times” exclusion remains after
application in accordance with the preceding sentence, such amount shall apply
to the other installments in reverse order of the payment date of such
installments (i.e., the latest installments that can be covered by the exclusion
will be so covered, to the extent of the exclusion). Any payments not excluded
from being deferrals of compensation subject to Section 409A shall be payable at
the applicable payment date, subject to Section 6(c).

 

14



--------------------------------------------------------------------------------



 



  (iii)   Lump-Sum Severance Payment Rules. If Severance is payable as a
lump-sum payment, the amount of Severance payable at the date specified in
Section 8(a) of the Policy (i.e., without the six-month delay) shall equal
(A) the present value of the amount of Severance payments that would have been
payable assuming Severance were instead payable due to a termination not for
Cause prior to a Change in Control to the extent such amount qualifies as a
short-term deferral under Code Section 409A, plus (B) the maximum amount of
Severance payable under the “two-year/two-times” exclusion from being a deferral
of compensation under Treasury Regulation § 1.409A-1(b)(9)(iii), plus (C) the
Separate Lump Sum identified in Section 10(b)(i) above (if this amount qualifies
as a short-term deferral under Code Section 409A), plus (D), if the six-month
delay rule in Section 10(c) does not apply, all remaining amounts of the
Severance (subject to Section 10(b)(iv)). Any other amounts of such Severance
(i.e., amounts subject to the six-month delay rule) shall be paid at the date
six months after the date of Employee’s termination, together with applicable
interest, subject to Section 10(b)(iv).

  (iv)   Special Rule if Change in Control Is Not a 409A Change in Control. If
Severance is payable as a lump-sum governed by Section 10(b)(iii), and any
separate payment corresponding to an installment payment that would have been
payable upon a qualifying termination prior to a Change in Control constitutes a
deferral of compensation under Code Section 409A, and the termination of
employment triggering such payments is not a separation from service that
occurred within two years following a change in the ownership of the Company, a
change in effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company as defined in Treasury
Regulation § 1.409A-3(i)(5) (a “409A Change in Control”), then, notwithstanding
Section 10(b)(iii), any payment of such amounts shall be made at the applicable
date under Section 10(b)(ii) and Section 10(c).

(c) Six-Month Delay Rule.

  (i)   General Rule. The six-month delay rule will apply to certain payments
and benefits under the Policy if all of the following conditions are met:

  (A)   The Employee is a “key employee” (as defined in Code Section 416(i)
without regard to paragraph (5) thereof) for the year in which the separation
from service occurs. The Company will determine status of “key employees”
annually, under administrative procedures applicable to all Section 409A plans
and applied in accordance with Treasury Regulation § 1.409A-1(i).

  (B)   The Company’s stock is publicly traded on an established securities
market or otherwise.

  (C)   The payment or benefit in question is a deferral of compensation and not
excepted or excluded from being such by the short-term deferral rule, or the
“two-years/two-times” rule in Treasury Regulation § 1.409A-1(b)(9)(iii), or any
other exception or exclusion; provided, however, that the exclusion under
Treasury Regulation § 1.409A- 1(b)(9)(v)(D) shall apply in the case of Severance
only if and to the extent that it is not necessary to apply to any other payment
or benefit payable within six months after the Employee’s separation from
service.

 

15



--------------------------------------------------------------------------------



 



  (ii)   Effect of Rule. If it applies, the six-month delay rule will delay a
payment or benefit which otherwise would be payable under this Policy within six
months after the Employee’s separation from service.

  (A)   Any delayed payment or benefit shall be paid on the date six months
after the Employee’s separation from service.

  (B)   During the six-month delay period, accelerated payment will occur in the
event of the Employee’s death but not for any other reason (including no
acceleration upon a Change in Control), except as otherwise permitted under
Section 409A.

  (C)   Any payment that is not triggered by a separation from service, or is
triggered by a separation from service but would be made more than six months
after separation (without applying this six-month delay rule), shall be
unaffected by the six-month delay rule.

  (iii)   Limit to Application of Six-Month Delay Rule. If the terms of any
agreement or other document relating to this Policy impose this six-month delay
rule in circumstances in which it is not required for compliance with
Section 409A, those terms shall not be given effect.

(d) “Termination of Employment” Defined. For purposes of this Policy, a
“termination of employment” means a separation from service within the meaning
of Treasury Regulation § 1.409A-1(h), except for a termination of employment
providing for payments or benefits that are “grandfathered” or excluded from
being a deferral of compensation under Code Section 409A.
(e) Performance-Goal Applies to AIP and LTIP Awards in Certain Cases. In the
case of an Employee’s termination of employment within two years after a Change
in Control, if such termination is a Retirement or a termination due to
Disability in which the Employee has elected voluntarily to terminate (but not a
termination due to Disability if the Company has elected such termination), the
payment of any amount (prorated or otherwise) based on the target annual
incentive under any AIP (as under Section II(f)(ii) of each of the Designations)
or based on the target LTIP award for a performance period (as under
Section II(f)(vi) of each of the Designations) shall be made to the Employee
only if one of the following performance conditions, related to the financial
success of the Company, have been satisfied:

  (i)   The minimum performance that is a condition for payment of the incentive
award at the level that would authorize any positive payment under the incentive
award is achieved over the entire performance period; or

  (ii)   For financial reporting purposes, the Company has determined for any
quarterly reporting period ending at or after the date of termination through
the end of the performance period that achievement of the minimum level of
performance specified in (i) is probable (so that accounting expense is accrued
relating to the award); or

  (iii)   The Company’s earnings before taxes reportable in its financial
statements for any quarterly reporting period ending at or after the date of
termination through the end of the year of termination or the later end of the
performance period, or for the full year of termination, are positive.

 

16



--------------------------------------------------------------------------------



 



The payment of any such amount shall be made within 30 days after the Committee
has determined that any of the performance conditions hereunder has been
achieved.
(f) Settlement of Stock Units. Any provision of the Designations (including
Sections II(c)(iv), II(d)(vi), and II(f)(iv)) providing for accelerated
settlement of restricted stock units or stock units (including performance-based
awards in the nature of stock units), other than stock units “grandfathered”
under Code Section 409A, shall have no effect. However, those provisions will
continue to apply by their terms with respect to the lapse of the risk of
forfeiture of such awards. The timing of settlement of such awards shall be
governed by specific documents governing the compliance of such stock units with
Code Section 409A.
(g) Other Provisions.

  (i)   Good Reason. The definition of “Good Reason” in Section 2(l) of the
Policy is intended to constitute an “involuntary separation” within the meaning
of Treasury Regulation § 1.409A-1(n), and shall be so construed and interpreted.

  (ii)   Deferrals and Waivers of Settlement. Certain provisions of the Policy
and Designations, specifically Policy Section 5(a)(ii) and Designations
Section II(d)(vi) and Section II(f)(iv), refer to deferrals and waivers of
settlement of awards. Any such deferral or waiver relating to an award that is a
deferral of compensation subject to Section 409A (i.e., is not a “grandfathered”
award or excluded from Section 409A) will be permitted only in accordance with
the provisions specified in Section 5(b) of the Company’s Deferred Compensation
Plan, as amended and restated October 8, 2007, subject to any additional
limitations as may be necessary for compliance with Code Section 409A.

  (iii)   Continued Benefits. Medical, dental and group life and disability
benefits shall be continued as specified in Designation Sections II(a)(vi) and
II(d)(ix), subject to any applicable requirements under Treasury Regulation §
1.409A-1. If any of these benefits are not excluded from being deferrals of
compensation under Code Section 409A, in addition to any other requirement
regarding the timing of payment, the benefits or any payments in lieu of the
benefits shall be made no later than the end of Employee’s taxable year next
following Employee’s taxable year in which the benefit or expense was due to be
paid.

  (iv)   Excess Benefit Plan. The Company shall have no authority to elect to
pay the present value of accrued obligations to the Employee under the Excess
Benefit Plan as a lump sum except for “grandfathered” accrued obligations and
except as permitted in compliance with Code Section 409A (including transition
rules and as permitted under Treasury Regulation § 1.409A-3(j)(4)). In addition,
the terms of any “rabbi trust” required or permitted to be established under the
Policy in connection with the Excess Benefit Plan or otherwise shall be limited
as required by Code Section 409A.

  (v)   Other Separate Payments. In addition to the provisions of
Section 10(b)(i), each other payment or benefit payable under this Policy shall
be deemed a separate payment for all purposes, including for purposes of
Section 409A.

  (vi)   Non-transferability. No right of an Employee to any payment or benefit
under this Policy shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Employee or of any beneficiary of the Employee.

 

17



--------------------------------------------------------------------------------



 



  (vii)   No Acceleration. The timing of payments and benefits under the Policy
may not be accelerated to occur before the time specified for payment hereunder,
except to the extent permitted under Treasury Regulation § 1.409A-3(j)(4) or as
otherwise permitted under Code Section 409A without the Employee incurring a tax
penalty.

  (viii)   Limitation on Offsets. If the Company has a right of offset that
could apply to a payment that constitutes a deferral of compensation under
Section 409A, such right may only be exercised at the time the payment would
have been made to the Employee and may be exercised only as an offset against an
obligation that arose within 30 days before and within the same year as the
payment date if application of such offset right against an earlier obligation
would not be permitted under Section 409A.

  (ix)   Release and Termination Agreement. The Company will supply to an
Employee a form of the release and termination agreement specified in Section
7(c) not later than the date of Employee’s termination, which must be returned
within the time period required by law and must not be revoked by Employee
within the applicable time period (if any) in order for Employee to satisfy
Section 7(c), such that it becomes legally effective. If any amount payable
during a fixed period following Employee’s termination is subject to the
requirement or condition that Employee has executed and not revoked such
agreement (including any case in which such fixed period would begin in one year
and end in the next), the Company, in determining the time of payment of any
such amount, will not be influenced by Employee or the timing of any action by
Employee, including Employee’s execution of such a release agreement and
expiration of any revocation period. In particular, the Company retains
discretion to deposit any payment hereunder in escrow at any time during such
fixed period, so that such deposited amount is constructively received and
taxable income to Employee upon deposit (it may be constructively received even
in the absence of such deposit) but with distribution from such escrow remaining
subject to Employee’s execution and non-revocation of such release and
termination agreement.

(h) General Compliance. In addition to the foregoing provisions, the terms of
this Policy, including any authority of the Company and rights of the Employee
which constitute a deferral of compensation subject to 409A (and which is not
grandfathered or excluded from being deemed such a deferral), shall be limited
to those terms permitted under 409A without resulting in a tax penalty to
Employee, and any terms not so permitted under 409A shall be modified and
limited to the extent necessary to conform with Section 409A but only to the
extent that such modification or limitation is permitted under Section 409A and
the regulations and guidance issued thereunder. The Company and its employees
and agents make no representation and are providing no advice regarding the
taxation of the payments and benefits under this Policy, including with respect
to taxes, interest and penalties under Section 409A and similar liabilities
under state and local tax laws. No indemnification or gross-up is payable under
this Policy with respect to any such tax, interest, or penalty under
Section 409A or similar liability under state or local tax laws applicable to
any employee, except that this provision does not limit the gross-up payable
under Section 6 or affect the methodology for determining the gross-up payable
under Section 6.

 

18



--------------------------------------------------------------------------------



 



11. Miscellaneous
(a) Withholding. The Company shall have the right to deduct from all payments
hereunder any taxes required by law to be withheld therefrom.
(b) No Right To Employment. Nothing in this Policy shall be construed as giving
any person the right to be retained in the employment of the Company or any
subsidiary, nor shall it affect the right of the Company or any subsidiary to
dismiss an Employee without any liability except as provided in this Policy.
(c) Legal Fees. The Company shall pay all legal fees and related expenses
incurred by an Employee in seeking to obtain or enforce any payment, benefit or
right provided by this Policy; provided; however, that the Employee shall be
required to repay any such amounts to the Company to the extent that an
arbitrator or a court of competent jurisdiction issues a final, unappealable
order setting forth a determination that the position taken by the Employee was
frivolous or advanced in bad faith. The timing of payments under this Section
11(c) shall be subject to Section 10(a)(iv).
(d) Amendment and Termination. The Board of Directors of the Company may amend
or terminate this Policy at any time, provided, however, that, without the
written consent of an affected Employee, (i), during the two years following a
Change in Control, this Policy may not be amended or terminated in any manner
materially adverse to an Employee, and (ii), at any other time, this Policy may
not be amended or terminated in any manner materially adverse to an Employee
except with 90 day’s advance notice to the affected Employee, and no such
amendment or termination shall be effective to limit any right or benefit
relating to a termination during the two years after a Change in Control under
Section 4 and any Annex implementing Section 4, Section 5 or Section 6 if a
Change in Control has occurred prior to the lapse of such one-year period.
(e) Governing Law; Arbitration. THE VALIDITY, CONSTRUCTION, AND EFFECT OF THIS
POLICY AND ANY RULES AND REGULATIONS RELATING TO THIS POLICY SHALL BE DETERMINED
IN ACCORDANCE WITH THE LAWS (INCLUDING THOSE GOVERNING CONTRACTS) OF THE STATE
OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS, AND
APPLICABLE FEDERAL LAW. If any provision hereof shall be held by a court or
arbitrator of competent jurisdiction to be invalid and unenforceable, the
remaining provisions hall continue to be fully effective. Any dispute or
controversy arising under or in connection with this Policy shall be settled
exclusively by arbitration in New York, New York by three arbitrators in
accordance with the rules of the American Arbitration Association in effect at
the time of submission to arbitration. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. For purposes of settling
any dispute or controversy arising hereunder or for the purpose of entering any
judgment upon an award rendered by the arbitrators, the Company and the Employee
hereby consent to the jurisdiction of any or all of the following courts:
(i) the United States District Court for the Southern District of New York,
(ii) any of the courts of the State of New York, or (iii) any other court having
jurisdiction. The Company and the Employee hereby waive, to the fullest extent
permitted by applicable law, any objection which it may now or hereafter have to
such jurisdiction and any defense of inconvenient forum. The Company and the
Employee hereby agree that a judgment upon an award rendered by the arbitrators
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.
(f) Nonassignability. Payments and benefits under this Policy may not be
assigned by the Employee. The terms and conditions of this Policy shall be
binding on the successors and assigns of the Company.

 

19



--------------------------------------------------------------------------------



 



(g) No Duty to Mitigate. No employee shall be required to mitigate, by seeking
employment or otherwise, the amount of any payment that the Company becomes
obligated to make under this Policy, and, except as expressly provided in this
Policy, amounts or other benefits to be paid or provided to an Employee pursuant
to this Policy shall not be reduced by reason of the Employee’s obtaining other
employment or receiving similar payments or benefits from another employer.
(h) Foreign Participants. The terms and conditions of participation of any
Employee whose employment is subject to the laws or customs of any jurisdiction
other than the United States or a state thereof may be modified by the Committee
to conform to or otherwise take into account such laws and customs. In no event
shall payments or benefits be payable hereunder if and to the extent that such
benefits would duplicate severance payments or benefits payable in accordance
with such laws and customs, although severance payments and benefits payable
hereunder may supplement those payable under such laws and customs. This Policy
will be of no force or effect to the extent superseded by foreign law.
(i) Effective Date. This Policy became effective as of April 13, 2000. An
amendment and restatement of the Policy became effective as of December 11, 2007
and applies to executives hired after October 22, 2007. This amendment and
restatement of the Policy is effective as of December 14, 2010 and shall apply
in full to an Employee who first becomes designated as a participant under the
Policy after that date, and shall apply as follows to an Employee who was
already designated as a participant under the Policy at that date:

  (i)   Until December 31, 2011, if a given provision of this Policy as in
effect immediately prior to December 14, 2010 would be materially more favorable
to the Employee than under this amendment and restatement of the Policy, then
the Employee shall have the benefit of such provision (except an Employee who
was first designated as a participant under the Policy after March 8, 2010 shall
be subject to Section 6 of the amendment and restatement of the Policy effective
December 14, 2010);

  (ii)   If a Change in Control occurs between December 14, 2010 and December
31, 2011, and if a given provision of this Policy as in effect immediately prior
to December 14, 2010 would provide the Employee with a right or benefit relating
to a termination of employment more favorable to the Employee than under this
amendment and restatement of the Policy, then the Employee shall have the
benefit of such provision for a period of two years after the Change in Control,
after which date this amendment and restatement of the Policy shall apply in
full to the Employee; and

  (iii)   If no Change in Control has occurred between December 14, 2010 and
December 31, 2011, after December 31, 2011 this amendment and restatement of the
Policy shall apply in full to the Employee.

 

20



--------------------------------------------------------------------------------



 



Annex I
Executive Separation Policy
TIER I
Designation of Participants and Terms
This documents sets forth the participants designated in the Tier I
participation level under the International Flavors & Fragrances Inc. Executive
Separation Policy (the “Policy”). All of the terms of the Policy are
incorporated into this Annex, and capitalized terms defined in the Policy have
the same meaning in this Annex.

I.   Designation of Participants in Tier I.

The Committee and/or the Board shall designate the Tier I participants under the
Policy.

II.   Terms of Participation in Tier I

Subject to all of the terms and conditions of the Policy, including Section 10
(modifying certain terms hereof to comply with Code Section 409A), the terms and
conditions set forth below apply to Employees designated as Tier I participants.
This Annex shall have no application to Employees designated as participants at
a level other than Tier I, unless the Committee shall adopt such terms and
conditions and so specify in a separate Annex to the Policy.
(a) Termination by the Company Not for Cause Prior to or More than Two Years
After a Change in Control. An Employee who is eligible for Tier I severance
payments and benefits under the Policy pursuant to Part I of this Annex shall be
entitled to receive the payments and benefits from the Company upon termination
of employment at any time prior to a Change in Control or more than two years
following a Change in Control, if such termination is by the Company (or its
subsidiaries) other than for Cause and such termination is not due to death,
Disability or Retirement, as follows:
(i) Such Employee’s annual salary otherwise payable through the date of
termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.
(ii) A lump-sum cash payment of a prorated portion of the Employee’s annual
incentive under any AIP that would have become payable for performance in the
year of termination had Employee’s employment continued, with such award
prorated based on the number of days during the year of termination which
preceded the Employee’s termination. This amount will be payable at such time as
annual incentives for performance in the year of termination otherwise become
payable.

 

 



--------------------------------------------------------------------------------



 



(iii) For a period terminating on the earlier of 18 months (24 months for
executives hired prior to October 22, 2007 and having continuous service)
following the date of termination of employment or the Employee’s attaining age
65, severance payments, paid periodically at the date annual salary payments
would otherwise have been made, at a monthly rate equal to one-twelfth of the
sum of the Employee’s annual salary at the date of termination plus the
Employee’s average annual incentive award paid for performance in the three
years preceding the year of termination under any AIP (or averaged over the
lesser number of years during which the Employee was eligible for AIP awards or,
if not eligible before the year of termination, the Employee’s target annual
incentive under the AIP for the year of termination).
(iv) Unless otherwise determined by the Committee, the Employee’s options, both
those vested and not vested at the time of the Employee’s termination of
employment, shall be governed by the terms of the option agreements in respect
of such options.
(v) (A) The Employee’s restricted stock and stock unit grants, including vesting
and settlement terms, shall be governed by the terms of the plan and award
agreements in respect of such awards, and (B), unless otherwise provided in the
applicable plan or agreement evidencing the affected award, a prorated portion
of the Employee’s LTIP awards will not be forfeited but will remain outstanding,
based on the number of days during the performance period preceding Employee’s
termination (divided by the total number of days in the performance period),
with such prorated portion to be earned and payable at such time as the LTIP
awards for the applicable performance period otherwise become earned and payable
based on actual performance, except that the Committee may, within 30 days after
termination, instead make a good faith estimate of the actual performance
achieved through the date of termination and rely on this estimate to determine
the prorated portion payable in settlement of such LTIP award, in which case
such payment will constitute full settlement of such LTIP award, with settlement
to occur within 30 days after termination if the LTIP award did not constitute a
deferral of compensation under Code Section 409A (the settlement date otherwise
applicable under the award will apply if the award did constitute a deferral of
compensation under Code Section 409A). Any portion of the Employee’s LTIP awards
in excess of such prorated portion will be forfeited.
(vi) For a period terminating on the earliest of 18 months (24 months for
executives hired prior to October 22, 2007 and having continuous service)
following the date of termination of employment, the commencement of eligibility
for benefits under a new employer’s welfare benefits plan, or the Employee’s
attaining age 65, the maintenance in effect for the continued benefit of the
Employee and his dependents of:
(A) all insured and self-insured medical and dental benefit Plans of the Company
and subsidiaries in which the Employee was participating immediately prior to
termination, provided that the Employee’s continued participation is possible
under the general terms and conditions of such Plans (and any applicable funding
media) and the Employee continues to pay an amount equal to the Employee’s
regular contribution for such participation; and

 

2



--------------------------------------------------------------------------------



 



(B) the group life insurance, group accident insurance, and group disability
insurance policies of the Company and subsidiaries then in effect and covering
the Employee immediately prior to termination;
provided, however, that if the Company so elects, or if such continued
participation is not possible under the general terms and conditions of such
plans or under such policies, the Company, in lieu of the foregoing, shall
arrange to have issued for the benefit of the Employee and the Employee’s
dependents individual policies of insurance providing benefits substantially
similar (on an after-tax basis) to those described in this Part II(a)(vi), or,
if such insurance is not available at a reasonable cost to the Company, shall
otherwise provide to the Employee and the Employee’s dependents substantially
equivalent benefits (on an after-tax basis); provided further that, in no event
shall the Employee be required to pay any premiums or other charges in an amount
greater than that which the Employee would have paid in order to participate in
the Company’s Plans and policies.
(vii) The Employee’s benefits and rights under the Retirement Plan and any
Excess Benefit Plan shall be determined under the applicable provisions of such
Plans.
(b) Termination by the Company for Cause or Voluntary Termination by the
Employee Prior to or More than Two Years After a Change in Control. An Employee
who is eligible for Tier I severance payments and benefits under the Policy
pursuant to Part I of this Annex shall be entitled to receive the payments and
benefits from the Company upon termination of employment at any time prior to a
Change in Control or more than two years following a Change in Control, if such
termination is by the Company (or its subsidiaries) for Cause or is voluntary by
the Employee and such termination is not due to death, Disability or Retirement,
and shall be subject to other terms, as follows:
(i) Such Employee’s annual salary otherwise payable through the date of
termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.
(ii) No portion of the Employee’s annual incentive under any AIP for the year of
termination shall be or become payable.
(iii) Unless otherwise determined by the Committee, the Employee’s options which
have not vested at the time of the Employee’s termination of employment shall be
immediately forfeited and the Employee’s options which have vested at or before
the Employee’s termination of employment (A), if termination is by the Company
(or its subsidiaries) for Cause, such options shall be immediately canceled, and
(B), if termination is voluntary by the Employee, such options shall remain
outstanding and exercisable only for 90 days after such termination (but in no
event past the stated expiration date of the option), and at the end of such
period such options shall be canceled.
(iv) The Employee’s restricted stock and stock unit grants and LTIP awards which
have not vested at the time of the Employee’s termination of employment shall be
immediately forfeited.

 

3



--------------------------------------------------------------------------------



 



(v) The Employee’s benefits and rights under any welfare benefit Plan, the
Retirement Plan and any Excess Benefit Plan shall be determined under the
applicable provisions of such Plans.
(c) Termination Due to Death, Disability or Retirement Prior to or More than Two
Years After a Change in Control. An Employee who is eligible for Tier I
severance payments and benefits under the Policy pursuant to Part I of this
Annex shall be entitled to receive the payments and benefits from the Company
upon termination of employment at any time prior to a Change in Control or more
than two years following a Change in Control, if such termination is due to
death, Disability or Retirement and is not for Cause, and shall be subject to
other terms, as follows:
(i) Such Employee’s annual salary otherwise payable through the date of
termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.
(ii) A cash payment of a prorated portion of the Employee’s annual incentive
under any AIP that would have become payable for performance in the year of
termination had Employee’s employment continued, with such award prorated based
on the number of days during the year of termination which preceded the
Employee’s termination. This amount will be payable at such time as annual
incentives for performance in the year of termination otherwise become payable.
(iii) Unless otherwise determined by the Committee, the Employee’s options, both
those vested and not vested at the time of the Employee’s termination of
employment, shall be governed by the terms of the option agreements in respect
of such options.
(iv) The Employee’s restricted stock and stock unit awards which have not vested
at the time of the Employee’s termination of employment shall be immediately
fully vested and, unless deferred by the Employee in the case of termination due
to Disability or Retirement, stock unit awards shall be settled as promptly as
practicable following termination (subject to Sections 10(f) and 10(g)(ii)).
(v) A cash payment of a prorated portion of each of the Employee’s LTIP awards
that would have become payable for each performance period on-going at the time
of termination had Employee’s employment continued through the end of such
performance period, with such LTIP award prorated based on the number of days
during the performance period preceding the Employee’s termination (divided by
the total number of days in the performance period). This amount will be payable
at such time as the LTIP awards for the applicable performance period otherwise
become payable, except the Committee may, within 30 days after termination,
instead make a good faith estimate of the actual performance achieved through
the date of termination and rely on this estimate to determine the amount
payable in settlement of such LTIP award, in which case such payment will
constitute full settlement of such LTIP award, with settlement to occur within
30 days after termination if the LTIP award did not constitute a deferral of
compensation under Code Section 409A (the settlement date otherwise applicable
under the award will apply if the award did constitute a deferral of
compensation under Code Section 409A). The foregoing notwithstanding, the
payment provided by this Section II(c)(v) will be in shares rather than in cash
for any portion of the LTIP award that is intended to be classified as “equity”
under FASB ASC Topic 718 if a right to receive cash for such portion of the LTIP
award under this provision would cause such portion to instead be classified as
a “liability” under ASC Topic 718.

 

4



--------------------------------------------------------------------------------



 



(vi) The Employee’s benefits and rights under any welfare benefit Plan, the
Retirement Plan and any Excess Benefit Plan shall be determined under the
applicable provisions of such Plans.
(d) Termination by the Company Not for Cause or by Employee for Good Reason
Within Two Years After a Change in Control. An Employee who is eligible for Tier
I severance payments and benefits under the Policy pursuant to Part I of this
Annex shall be entitled to receive the payments and benefits from the Company
upon termination of employment within two years following a Change in Control,
if such termination is by the Company (or its subsidiaries) not for Cause or is
by the Employee for Good Reason and such termination is not due to death,
Disability or Retirement, and shall be subject to other terms, as follows:
(i) Such Employee’s annual salary otherwise payable through the date of
termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.
(ii) A cash payment of a prorated portion of the Employee’s annual incentive
under any AIP, determined as the target annual incentive for the year of
termination, with the award so determined then prorated based on the number of
days during the year of termination which preceded the Employee’s termination.
This amount will be payable as a lump sum.
(iii) A lump-sum cash severance payment equal to the product of the Employee’s
Annual Compensation, multiplied by 3.
(iv) A cash payment of a prorated portion of each of the Employee’s LTIP awards
for each performance period on-going at the time of termination, determined as
the target LTIP award for that performance period, with each LTIP award prorated
based on the number of days during the performance period preceding the
Employee’s termination (divided by the total number of days in the performance
period). This amount will be payable as a lump sum.
(v) Except for Designated Awards, the Employee’s options which have not vested
at the time of the Employee’s termination of employment shall be immediately
fully vested and exercisable, and the Employee’s options shall remain
outstanding and exercisable for the remaining period until the stated expiration
date of the option.

 

5



--------------------------------------------------------------------------------



 



(vi) The Employee’s restricted stock and stock unit awards which have not vested
at the time of the Employee’s termination of employment shall be immediately
fully vested and, unless waived or deferred by the Employee, stock unit awards
shall be settled as promptly as practicable following termination (subject to
Sections 10(f) and 10(g)(ii)).
(vii) The Employee’s Designated Awards, if any, will be subject to the terms of
the Plan and/or stock option agreement under which they were granted, except
that, in the case of options which are Designated Awards, and irrespective of
such Plan and/or stock option agreement, Employee will be entitled to a payment
equal to the following: for each share of the Company’s Common Stock subject to
any option which is a Designated Award that remains outstanding at the date of
Employee’s termination subject to this Part II(d), whether or not such option is
then exercisable, the Company shall pay to Employee the amount determined by
subtracting the exercise price thereof from the highest of (A) the market price
per share of Common Stock on the New York Stock Exchange at the close of
business on the effective day of termination, (B) the price per share contained
in any published tender offer made within one year before or after the date of
the Change in Control, (C) the price contained in any merger or acquisition
agreement entered into by the Company and any third party within one year before
or after the date of the Change in Control, or (D) the market price per share of
Common Stock on the New York Stock Exchange on the date of the Change in
Control, and, upon such payment, such option shall be deemed canceled and
annulled.

 

6



--------------------------------------------------------------------------------



 



(viii) The Employee will be credited with additional age and years of service
under any Excess Benefit Plan as though the Employee continued to be employed
for a period of 36 months after termination at a rate of compensation equal to
his or her Annual Compensation, and the Employee will be deemed to be fully
vested under any such Excess Benefit Plan, with the time or times at which
benefits are payable under any such Plan unchanged; provided, however, that if
an Excess Benefit Plan does not permit such additional crediting of age and
years of service, then Employee will be paid in a lump sum the present value of
the additional benefits he would have received under such Plan had Employee’s
employment continued to the third anniversary of his termination at an annual
rate of compensation equal to his or her Annual Compensation; provided further,
that, subject to Section 10(g)(iv), the Company’s obligations under any such
Excess Benefit Plan shall be fully funded by deposits into a “rabbi trust” the
trustee of which shall be independent of the Company and the terms of which
shall preclude access by the Company to any of the trust assets, except for
attachments by creditors of the Company upon insolvency or bankruptcy of the
Company, until all obligations to the Employee and his beneficiaries have been
satisfied; and provided further, that, subject to Section 10(g)(iv), the Company
may elect to satisfy all obligations to the Employee and his beneficiaries by
payment, as a lump sum, of the present value of the accrued benefit under any
Excess Plan.
(ix) For a period terminating on the earlier of 36 months following the date of
termination of employment or the commencement of eligibility for benefits under
a new employer’s welfare benefits plan, the maintenance in effect for the
continued benefit of the Employee and his dependents of:
(A) all insured and self-insured medical and dental benefit plans of the Company
and subsidiaries in which the Employee was participating immediately prior to
termination, provided that the Employee’s continued participation is possible
under the general terms and conditions of such plans (and any applicable funding
media) and the Employee continues to pay an amount equal to the Employee’s
regular contribution for such participation; and
(B) the group life insurance and group disability insurance policies of the
Company and subsidiaries then in effect for Employee;
provided, however, that if the Company so elects, or if such continued
participation is not possible under the general terms and conditions of such
plans or under such policies, the Company, in lieu of the foregoing, shall
arrange to have issued for the benefit of the Employee and the Employee’s
dependents individual policies of insurance providing benefits substantially
similar (on an after-tax basis) to those described in this Part II(d)(ix), or,
if such insurance is not available at a reasonable cost to the Company, shall
otherwise provide the Employee and the Employee’s dependents substantially
equivalent benefits (on an after-tax basis); provided further that, in no event
shall the Employee be required to pay any premiums or other charges in an amount
greater than that which the Employee would have paid in order to participate in
the Company’s plans and policies. Notwithstanding anything to the contrary
contained herein, in the event the Employee becomes eligible for benefits under
a new employer’s welfare benefit plan during the 36 month period following the
date of termination, the benefits required to be provided to the employee
pursuant to this Part II(d)(iv) shall be reduced by the amount of substantially
similar benefits provided to the Employee at no additional cost by such new
employer.

 

7



--------------------------------------------------------------------------------



 



(e) Termination by the Company for Cause or Voluntary Termination by the
Employee Within Two Years After a Change in Control. An Employee who is eligible
for Tier I severance payments and benefits under the Policy pursuant to Part I
of this Annex shall be entitled to receive the payments and benefits from the
Company upon termination of employment at any time within two years following a
Change in Control, if such termination is by the Company (or its subsidiaries)
for Cause or is voluntary by the Employee not for Good Reason and such
termination is not due to death, Disability or Retirement, and shall be subject
to other terms, as follows:
(i) Such Employee’s annual salary otherwise payable through the date of
termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.
(ii) No portion of the Employee’s annual incentive under any AIP for the year of
termination shall be or become payable.
(iii) Unless otherwise determined by the Committee, if termination is by the
Company (or its subsidiaries) for Cause all of the Employee’s options (vested
and unvested) shall be immediately forfeited and canceled, and if termination is
voluntary by the Employee, all of the Employee’s options which have not vested
at the time of his termination shall be immediately fully vested and
exercisable, and all of the Employee’s options which have vested at or before
his termination shall remain outstanding and exercisable for 90 days after such
termination (but in no event past the stated expiration date of the option), and
at the end of such period such options shall be canceled.
(iv) The Employee’s restricted stock and stock unit grants and LTIP awards which
have not vested at the time of the Employee’s termination of employment shall be
immediately forfeited.
(v) The Employee’s benefits and rights under any welfare benefit Plan, the
Retirement Plan and any Excess Benefit Plan shall be determined under the
applicable provisions of such Plans.
(f) Termination Due to Death, Disability or Retirement Within Two Years After a
Change in Control. An Employee who is eligible for Tier I severance payments and
benefits under the Policy pursuant to Part I of this Annex shall be entitled to
receive the payments and benefits from the Company upon termination of
employment at any time within two years following a Change in Control, if such
termination is due to death, Disability or Retirement and is not for Cause or
voluntary by the Employee for Good Reason, and shall be subject to other terms,
as follows:
(i) Such Employee’s annual salary otherwise payable through the date of
termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.
(ii) A cash payment of a prorated portion of the Employee’s annual incentive
under any AIP, determined as the target annual incentive for the year of
termination, with the award so determined then prorated based on the number of
days during the year of termination which preceded the Employee’s termination,
subject to Section 10(e) in applicable cases. This amount will be payable as a
lump sum.

 

8



--------------------------------------------------------------------------------



 



(iii) Except for Designated Awards, the Employee’s options which have not vested
at the time of the Employee’s termination of employment shall be immediately
fully vested and exercisable, and the Employee’s options shall remain
outstanding and exercisable after termination for the following periods (but in
no event past the stated expiration date of the option): (A) for one year if
termination resulted from the Employee’s death, (B) three years if termination
resulted from the Employee’s Disability, or (C) for the remaining period until
the stated expiration date of the option if termination resulted from
Retirement. At the end of the applicable post-termination exercise period, such
options shall be canceled.
(iv) The Employee’s restricted stock and stock unit awards which have not vested
at the time of the Employee’s termination of employment shall be immediately
fully vested and, unless waived or deferred by the Employee in the case of
termination due to Disability or Retirement, stock unit awards shall be settled
as promptly as practicable following termination (subject to Sections 10(f) and
10(g)(ii)).
(v) The Employee’s Designated Awards, if any, will be subject to the terms of
the Plan and/or stock option agreement under which they were granted, except
that, in the case of options which are Designated Awards, and irrespective of
such Plan or stock option agreement, Employee will be entitled to a payment
equal to the following: for each share of the Company’s Common Stock subject to
any option which is a Designated Award that remains outstanding at the date of
Employee’s termination subject to this Part II(f), whether or not such option is
then exercisable, the Company shall pay to Employee the amount determined by
subtracting the exercise price thereof from the highest of (A) the market price
per share of Common Stock on the New York Stock Exchange at the close of
business on the effective day of termination, (B) the price per share contained
in any published tender offer made within one year before or after the date of
the Change in Control, (C) the price contained in any merger or acquisition
agreement entered into by the Company and any third party within one year before
or after the date of the Change in Control, or (D) the market price per share of
Common Stock on the New York Stock Exchange on the date of the Change in
Control, and, upon such payment, such option shall be deemed canceled and
annulled.)
(vi) A cash payment of a prorated portion of each of the Employee’s LTIP awards
that would have become payable for each performance period on-going at the time
of termination, determined as the target LTIP award for that performance period,
with each LTIP award prorated based on the number of days during the performance
period preceding the Employee’s termination (divided by the total number of days
in the performance period), subject to Section 10(e) in applicable cases. This
amount will be payable as a lump sum.
(vii) The Employee’s benefits and rights under any welfare benefit Plan, the
Retirement Plan and any Excess Benefit Plan shall be determined under the
applicable provisions of such Plans, except that the Employee will be deemed to
be fully vested under any such Excess Benefit Plan.
(g) Entitlement to Gross-Up; Applicability of Cut-Back Provisions. Tier I level
participants who qualify as Pre-Amendment Employees as defined in Section 6(a)
of the Policy shall be entitled to the Gross-Up Payment (or, in limited
circumstances, the cut-back of compensation) if and to the extent so provided in
Section 6(b) of the Policy. Tier I level participants who qualify as New
Employees as defined in Section 6(a) of the Policy shall be subject to the
reduction in compensation if and to the extent so provided in Section 6(c) of
the Policy.

 

9



--------------------------------------------------------------------------------



 



Annex II
Executive Separation Policy
TIER II
Designation of Participants and Terms
This documents sets forth the participants designated in the Tier II
participation level under the International Flavors & Fragrances Inc. Executive
Separation Policy (the “Policy”). All of the terms of the Policy are
incorporated into this Annex, and capitalized terms defined in the Policy have
the same meaning in this Annex.
I. Designation of Participants in Tier II.
The Committee and/or the Board shall designate the Tier II participants under
the Policy.
II. Terms of Participation in Tier II
Subject to all of the terms and conditions of the Policy, including Section 10
(modifying certain terms hereof to comply with Code Section 409A), the terms and
conditions set forth below apply to Employees designated as Tier II
participants. This Annex shall have no application to Employees designated as
participants at a level other than Tier II, unless the Committee shall adopt
such terms and conditions and so specify in a separate Annex to the Policy.
(a) Termination by the Company Not for Cause Prior to or More than Two Years
After a Change in Control. An Employee who is eligible for Tier II severance
payments and benefits under the Policy pursuant to Part I of this Annex shall be
entitled to receive the payments and benefits from the Company upon termination
of employment at any time prior to a Change in Control or more than two years
following a Change in Control, if such termination is by the Company (or its
subsidiaries) other than for Cause and such termination is not due to death,
Disability or Retirement, as follows:
(i) Such Employee’s annual salary otherwise payable through the date of
termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.

 





--------------------------------------------------------------------------------



 



(ii) A lump-sum cash payment of a prorated portion of the Employee’s annual
incentive under any AIP that would have become payable for performance in the
year of termination had Employee’s employment continued, with such award
prorated based on the number of days during the year of termination which
preceded the Employee’s termination. This amount will be payable at such time as
annual incentives for performance in the year of termination otherwise become
payable.
(iii) For a period terminating on the earlier of 12 months (18 months for
executives hired prior to October 22, 2007 and having continuous service)
following the date of termination of employment or the Employee’s attaining age
65, severance payments, paid periodically at the date annual salary payments
would otherwise have been made, at a monthly rate equal to one-twelfth of the
sum of the Employee’s annual salary at the date of termination plus the
Employee’s average annual incentive award paid for performance in the three
years preceding the year of termination under any AIP (or averaged over the
lesser number of years during which the Employee was eligible for AIP awards or,
if not eligible before the year of termination, the Employee’s target annual
incentive under the AIP for the year of termination).
(iv) Unless otherwise determined by the Committee, the Employee’s options, both
those vested and not vested at the time of the Employee’s termination of
employment, shall be governed by the terms of the option agreements in respect
of such options.
(v) (A) The Employee’s restricted stock and stock unit grants, including vesting
and settlement terms, shall be governed by the terms of the plan and award
agreements in respect of such awards, and (B), unless otherwise provided in the
applicable plan or the agreement evidencing the affected award, a prorated
portion of the Employee’s LTIP awards will not be forfeited but will remain
outstanding, based on the number of days during the performance period preceding
Employee’s termination (divided by the total number of days in the performance
period), with such prorated portion to be earned and payable at such time as the
LTIP awards for the applicable performance period otherwise become earned and
payable based on actual performance, except that the Committee may, within
30 days after termination, instead make a good faith estimate of the actual
performance achieved through the date of termination and rely on this estimate
to determine the prorated portion payable in settlement of such LTIP award, in
which case such payment will constitute full settlement of such LTIP award, with
settlement to occur within 30 days after termination if the LTIP award did not
constitute a deferral of compensation under Code Section 409A (the settlement
date otherwise applicable under the award will apply if the award did constitute
a deferral of compensation under Code Section 409A). Any portion of the
Employee’s LTIP awards in excess of such prorated portion will be forfeited.

 

 



--------------------------------------------------------------------------------



 



(vi) For a period terminating on the earliest of 12 months (18 months for
executives hired prior to October 22, 2007 and having continuous service)
following the date of termination of employment, the commencement of eligibility
for benefits under a new employer’s welfare benefits plan, or the Employee’s
attaining age 65, the maintenance in effect for the continued benefit of the
Employee and his dependents of:
(A) all insured and self-insured medical and dental benefit Plans of the Company
and subsidiaries in which the Employee was participating immediately prior to
termination, provided that the Employee’s continued participation is possible
under the general terms and conditions of such Plans (and any applicable funding
media) and the Employee continues to pay an amount equal to the Employee’s
regular contribution for such participation; and
(B) the group life insurance, group accident insurance, and group disability
insurance policies of the Company and subsidiaries then in effect and covering
the Employee immediately prior to termination;
provided, however, that if the Company so elects, or if such continued
participation is not possible under the general terms and conditions of such
plans or under such policies, the Company, in lieu of the foregoing, shall
arrange to have issued for the benefit of the Employee and the Employee’s
dependents individual policies of insurance providing benefits substantially
similar (on an after-tax basis) to those described in this Part II(a)(vi), or,
if such insurance is not available at a reasonable cost to the Company, shall
otherwise provide to the Employee and the Employee’s dependents substantially
equivalent benefits (on an after-tax basis); provided further that, in no event
shall the Employee be required to pay any premiums or other charges in an amount
greater than that which the Employee would have paid in order to participate in
the Company’s Plans and policies.
(vii) The Employee’s benefits and rights under the Retirement Plan and any
Excess Benefit Plan shall be determined under the applicable provisions of such
Plans.
(b) Termination by the Company for Cause or Voluntary Termination by the
Employee Prior to or More than Two Years After a Change in Control. An Employee
who is eligible for Tier II severance payments and benefits under the Policy
pursuant to Part I of this Annex shall be entitled to receive the payments and
benefits from the Company upon termination of employment at any time prior to a
Change in Control or more than two years following a Change in Control, if such
termination is by the Company (or its subsidiaries) for Cause or is voluntary by
the Employee and such termination is not due to death, Disability or Retirement,
and shall be subject to other terms, as follows:
(i) Such Employee’s annual salary otherwise payable through the date of
termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.
(ii) No portion of the Employee’s annual incentive under any AIP for the year of
termination shall be or become payable.

 

3



--------------------------------------------------------------------------------



 



(iii) Unless otherwise determined by the Committee, the Employee’s options which
have not vested at the time of the Employee’s termination of employment shall be
immediately forfeited and the Employee’s options which have vested at or before
the Employee’s termination of employment (A), if termination is by the Company
(or its subsidiaries) for Cause, such options shall be immediately canceled, and
(B), if termination is voluntary by the Employee, such options shall remain
outstanding and exercisable only for 90 days after such termination (but in no
event past the stated expiration date of the option), and at the end of such
period such options shall be canceled.
(iv) The Employee’s restricted stock and stock unit grants and LTIP awards which
have not vested at the time of the Employee’s termination of employment shall be
immediately forfeited.
(v) The Employee’s benefits and rights under any welfare benefit Plan, the
Retirement Plan and any Excess Benefit Plan shall be determined under the
applicable provisions of such Plans.
(c) Termination Due to Death, Disability or Retirement Prior to or More than Two
Years After a Change in Control. An Employee who is eligible for Tier II
severance payments and benefits under the Policy pursuant to Part I of this
Annex shall be entitled to receive the payments and benefits from the Company
upon termination of employment at any time prior to a Change in Control or more
than two years following a Change in Control, if such termination is due to
death, Disability or Retirement and is not for Cause, and shall be subject to
other terms, as follows:
(i) Such Employee’s annual salary otherwise payable through the date of
termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.
(ii) A cash payment of a prorated portion of the Employee’s annual incentive
under any AIP that would have become payable for performance in the year of
termination had Employee’s employment continued, with such award prorated based
on the number of days during the year of termination which preceded the
Employee’s termination. This amount will be payable at such time as annual
incentives for performance in the year of termination otherwise become payable.
(iii) Unless otherwise determined by the Committee, the Employee’s options, both
those vested and not vested at the time of the Employee’s termination of
employment, shall be governed by the terms of the option agreements in respect
of such options.
(iv) The Employee’s restricted stock and stock unit awards which have not vested
at the time of the Employee’s termination of employment shall be immediately
fully vested and, unless deferred by the Employee in the case of termination due
to Disability or Retirement, stock unit awards shall be settled as promptly as
practicable following termination (subject to Sections 10(f) and 10(g)(ii)).

 

4



--------------------------------------------------------------------------------



 



(v) A cash payment of a prorated portion of each of the Employee’s LTIP awards
that would have become payable for each performance period on-going at the time
of termination had Employee’s employment continued through the end of such
performance period, with such LTIP award prorated based on the number of days
during the performance period preceding the Employee’s termination (divided by
the total number of days in the performance period). This amount will be payable
at such time as the LTIP awards for the applicable performance period otherwise
become payable, except the Committee may, within 30 days after termination,
instead make a good faith estimate of the actual performance achieved through
the date of termination and rely on this estimate to determine the amount
payable in settlement of such LTIP award, in which case such payment will
constitute full settlement of such LTIP award, with settlement to occur within
30 days after termination if the LTIP award did not constitute a deferral of
compensation under Code Section 409A (the settlement date otherwise applicable
under the award will apply if the award did constitute a deferral of
compensation under Code Section 409A). The foregoing notwithstanding, the
payment provided by this Section II(c)(v) will be in shares rather than in cash
for any portion of the LTIP award that is intended to be classified as “equity”
under FASB ASC Topic 718 if a right to receive cash for such portion of the LTIP
award under this provision would cause such portion to instead be classified as
a “liability” under ASC Topic 718.
(vi) The Employee’s benefits and rights under any welfare benefit Plan, the
Retirement Plan and any Excess Benefit Plan shall be determined under the
applicable provisions of such Plans.
(d) Termination by the Company Not for Cause or by Employee for Good Reason
Within Two Years After a Change in Control. An Employee who is eligible for Tier
II severance payments and benefits under the Policy pursuant to Part I of this
Annex shall be entitled to receive the payments and benefits from the Company
upon termination of employment within two years following a Change in Control,
if such termination is by the Company (or its subsidiaries) not for Cause or is
by the Employee for Good Reason and such termination is not due to death,
Disability or Retirement, and shall be subject to other terms, as follows:
(i) Such Employee’s annual salary otherwise payable through the date of
termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.
(ii) A cash payment of a prorated portion of the Employee’s annual incentive
under any AIP, determined as the target annual incentive for the year of
termination, with the award so determined then prorated based on the number of
days during the year of termination which preceded the Employee’s termination.
This amount will be payable as a lump sum.
(iii) A lump-sum cash severance payment equal to the product of the Employee’s
Annual Compensation, multiplied by 2.

 

5



--------------------------------------------------------------------------------



 



(iv) A cash payment of a prorated portion of each of the Employee’s LTIP awards
for each performance period on-going at the time of termination, determined as
the target LTIP award for that performance period, with each LTIP award prorated
based on the number of days during the performance period preceding the
Employee’s termination (divided by the total number of days in the performance
period). This amount will be payable as a lump sum.
(v) Except for Designated Awards, the Employee’s options which have not vested
at the time of the Employee’s termination of employment shall be immediately
fully vested and exercisable, and the Employee’s options shall remain
outstanding and exercisable for the remaining period until the stated expiration
date of the option.
(vi) The Employee’s restricted stock and stock unit awards which have not vested
at the time of the Employee’s termination of employment shall be immediately
fully vested and, unless waived or deferred by the Employee, stock unit awards
shall be settled as promptly as practicable following termination (subject to
Sections 10(f) and 10(g)(ii)).
(vii) The Employee’s Designated Awards, if any, will be subject to the terms of
the Plan and/or stock option agreement under which they were granted, except
that, in the case of options which are Designated Awards, and irrespective of
such Plan and/or stock option agreement, Employee will be entitled to a payment
equal to the following: for each share of the Company’s Common Stock subject to
any option which is a Designated Award that remains outstanding at the date of
Employee’s termination subject to this Part II(d), whether or not such option is
then exercisable, the Company shall pay to Employee the amount determined by
subtracting the exercise price thereof from the highest of (A) the market price
per share of Common Stock on the New York Stock Exchange at the close of
business on the effective day of termination, (B) the price per share contained
in any published tender offer made within one year before or after the date of
the Change in Control, (C) the price contained in any merger or acquisition
agreement entered into by the Company and any third party within one year before
or after the date of the Change in Control, or (D) the market price per share of
Common Stock on the New York Stock Exchange on the date of the Change in
Control, and, upon such payment, such option shall be deemed canceled and
annulled.

 

6



--------------------------------------------------------------------------------



 



(viii) The Employee will be credited with additional age and years of service
under any Excess Benefit Plan as though the Employee continued to be employed
for a period of 36 months after termination at a rate of compensation equal to
his or her Annual Compensation, and the Employee will be deemed to be fully
vested under any such Excess Benefit Plan, with the time or times at which
benefits are payable under any such Plan unchanged; provided, however, that if
an Excess Benefit Plan does not permit such additional crediting of age and
years of service, then Employee will be paid in a lump sum the present value of
the additional benefits he would have received under such Plan had Employee’s
employment continued to the third anniversary of his termination at an annual
rate of compensation equal to his or her Annual Compensation; provided further,
that, subject to Section 10(g)(iv), the Company’s obligations under any such
Excess Benefit Plan shall be fully funded by deposits into a “rabbi trust” the
trustee of which shall be independent of the Company and the terms of which
shall preclude access by the Company to any of the trust assets, except for
attachments by creditors of the Company upon insolvency or bankruptcy of the
Company, until all obligations to the Employee and his beneficiaries have been
satisfied; and provided further, that, subject to Section 10(g)(iv), the Company
may elect to satisfy all obligations to the Employee and his beneficiaries by
payment, as a lump sum, of the present value of the accrued benefit under any
Excess Plan.
(ix) For a period terminating on the earlier of 24 months following the date of
termination of employment or the commencement of eligibility for benefits under
a new employer’s welfare benefits plan, the maintenance in effect for the
continued benefit of the Employee and his dependents of:
(A) all insured and self-insured medical and dental benefit plans of the Company
and subsidiaries in which the Employee was participating immediately prior to
termination, provided that the Employee’s continued participation is possible
under the general terms and conditions of such plans (and any applicable funding
media) and the Employee continues to pay an amount equal to the Employee’s
regular contribution for such participation; and
(B) the group life insurance and group disability insurance policies of the
Company and subsidiaries then in effect for Employee;
provided, however, that if the Company so elects, or if such continued
participation is not possible under the general terms and conditions of such
plans or under such policies, the Company, in lieu of the foregoing, shall
arrange to have issued for the benefit of the Employee and the Employee’s
dependents individual policies of insurance providing benefits substantially
similar (on an after-tax basis) to those described in this Part II(d)(ix), or,
if such insurance is not available at a reasonable cost to the Company, shall
otherwise provide the Employee and the Employee’s dependents substantially
equivalent benefits (on an after-tax basis); provided further that, in no event
shall the Employee be required to pay any premiums or other charges in an amount
greater than that which the Employee would have paid in order to participate in
the Company’s plans and policies. Notwithstanding anything to the contrary
contained herein, in the event the Employee becomes eligible for benefits under
a new employer’s welfare benefit plan during the 24 month period following the
date of termination, the benefits required to be provided to the employee
pursuant to this Part II(d)(iv) shall be reduced by the amount of substantially
similar benefits provided to the Employee at no additional cost by such new
employer.

 

7



--------------------------------------------------------------------------------



 



(e) Termination by the Company for Cause or Voluntary Termination by the
Employee Within Two Years After a Change in Control. An Employee who is eligible
for Tier II severance payments and benefits under the Policy pursuant to Part I
of this Annex shall be entitled to receive the payments and benefits from the
Company upon termination of employment at any time within two years following a
Change in Control, if such termination is by the Company (or its subsidiaries)
for Cause or is voluntary by the Employee not for Good Reason and such
termination is not due to death, Disability or Retirement, and shall be subject
to other terms, as follows:
(i) Such Employee’s annual salary otherwise payable through the date of
termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.
(ii) No portion of the Employee’s annual incentive under any AIP for the year of
termination shall be or become payable.
(iii) Unless otherwise determined by the Committee, if termination is by the
Company (or its subsidiaries) for Cause all of the Employee’s options (vested
and unvested) shall be immediately forfeited and canceled, and if termination is
voluntary by the Employee, all of the Employee’s options which have not vested
at the time of his termination shall be immediately fully vested and
exercisable, and all of the Employee’s options which have vested at or before
his termination shall remain outstanding and exercisable for 90 days after such
termination (but in no event past the stated expiration date of the option), and
at the end of such period such options shall be canceled.
(iv) The Employee’s restricted stock and stock unit grants and LTIP awards which
have not vested at the time of the Employee’s termination of employment shall be
immediately forfeited.
(v) The Employee’s benefits and rights under any welfare benefit Plan, the
Retirement Plan and any Excess Benefit Plan shall be determined under the
applicable provisions of such Plans.
(f) Termination Due to Death, Disability or Retirement Within Two Years After a
Change in Control. An Employee who is eligible for Tier II severance payments
and benefits under the Policy pursuant to Part I of this Annex shall be entitled
to receive the payments and benefits from the Company upon termination of
employment at any time within two years following a Change in Control, if such
termination is due to death, Disability or Retirement and is not for Cause or
voluntary by the Employee for Good Reason, and shall be subject to other terms,
as follows:
(i) Such Employee’s annual salary otherwise payable through the date of
termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.

 

8



--------------------------------------------------------------------------------



 



(ii) A cash payment of a prorated portion of the Employee’s annual incentive
under any AIP, determined as the target annual incentive for the year of
termination, with the award so determined then prorated based on the number of
days during the year of termination which preceded the Employee’s termination,
subject to Section 10(e) in applicable cases. This amount will be payable as a
lump sum.
(iii) Except for Designated Awards, the Employee’s options which have not vested
at the time of the Employee’s termination of employment shall be immediately
fully vested and exercisable, and the Employee’s options shall remain
outstanding and exercisable after termination for the following periods (but in
no event past the stated expiration date of the option): (A) for one year if
termination resulted from the Employee’s death, (B) three years if termination
resulted from the Employee’s Disability, or (C) for the remaining period until
the stated expiration date of the option if termination resulted from
Retirement. At the end of the applicable post-termination exercise period, such
options shall be canceled.
(iv) The Employee’s restricted stock and stock unit awards which have not vested
at the time of the Employee’s termination of employment shall be immediately
fully vested and, unless waived or deferred by the Employee in the case of
termination due to Disability or Retirement, stock unit awards shall be settled
as promptly as practicable following termination (subject to Sections 10(f) and
10(g)(ii)).
(v) The Employee’s Designated Awards, if any, will be subject to the terms of
the Plan and/or stock option agreement under which they were granted, except
that, in the case of options which are Designated Awards, and irrespective of
such Plan or stock option agreement, Employee will be entitled to a payment
equal to the following: for each share of the Company’s Common Stock subject to
any option which is a Designated Award that remains outstanding at the date of
Employee’s termination subject to this Part II(f), whether or not such option is
then exercisable, the Company shall pay to Employee the amount determined by
subtracting the exercise price thereof from the highest of (A) the market price
per share of Common Stock on the New York Stock Exchange at the close of
business on the effective day of termination, (B) the price per share contained
in any published tender offer made within one year before or after the date of
the Change in Control, (C) the price contained in any merger or acquisition
agreement entered into by the Company and any third party within one year before
or after the date of the Change in Control, or (D) the market price per share of
Common Stock on the New York Stock Exchange on the date of the Change in
Control, and, upon such payment, such option shall be deemed canceled and
annulled.)
(vi) A cash payment of a prorated portion of each of the Employee’s LTIP awards
that would have become payable for each performance period on-going at the time
of termination, determined as the target LTIP award for that performance period,
with each LTIP award prorated based on the number of days during the performance
period preceding the Employee’s termination (divided by the total number of days
in the performance period), subject to Section 10(e) in applicable cases. This
amount will be payable as a lump sum.

 

9



--------------------------------------------------------------------------------



 



(vii) The Employee’s benefits and rights under any welfare benefit Plan, the
Retirement Plan and any Excess Benefit Plan shall be determined under the
applicable provisions of such Plans, except that the Employee will be deemed to
be fully vested under any such Excess Benefit Plan.
(g) Entitlement to Gross-Up; Applicability of Cut-Back Provisions. Tier II level
participants who qualify as Pre-Amendment Employees as defined in Section 6(a)
of the Policy shall be entitled to the Gross-Up Payment (or, in limited
circumstances, the cut-back of compensation) if and to the extent so provided in
Section 6(b) of the Policy. Tier II level participants who qualify as New
Employees as defined in Section 6(a) of the Policy shall be subject to the
reduction in compensation if and to the extent so provided in Section 6(c) of
the Policy.
(h) Period During Which Restrictions Under Section 7(a)(i) and (ii) Apply. Tier
II level participants shall be subject to the Non-competition Period under
Section 7(a)(i) of this Policy for 18 months following termination of employment
rather than two years, and shall be subject to the restrictions under
Section 7(a)(ii) of this Policy for 18 months following termination of
employment rather than two years. Except for this limitation, Sections 7(a)(i)
and 7(a)(ii) apply to each such participant in accordance with their terms.

 

10



--------------------------------------------------------------------------------



 



[Tier III deleted but deletion not marked.]

 

11